FILED
                              NOT FOR PUBLICATION                           JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 WENDY G. RIVERA HERNANDEZ,                       No. 08-73996

                Petitioner,                       Agency No. A096-071-237

    v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                                           **
                              Submitted January 11, 2010


Before: BEEZER, TROTT, and BYBEE, Circuit Judges.

         Wendy G. Rivera Hernandez, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing her

appeal from the immigration judge’s denial of her applications for asylum and

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
withholding of removal. The IJ found that petitioner was not eligible for asylum

relief because her asylum application was untimely, and that petitioner failed to

establish persecution and therefore she was not entitled to asylum or withholding

of removal relief. The BIA held that petitioner had waived any challenge to the

IJ’s finding that her asylum application was untimely, and denied petitioner’s

application for withholding of removal based on her failure to establish

persecution.

         Petitioner alleges that the BIA erred in denying her request for asylum and

withholding relief because she fears persecution from criminal gangs, and because

the BIA failed to fully articulate its reasons for dismissing her appeal.

         Petitioner does not challenge the BIA’s determination that she had waived

any challenge to the denial of her asylum application, and therefore petitioner has

waived any arguments concerning whether she merited asylum relief. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived). The record

does not compel reversal of the BIA’s denial of her withholding of removal claim

which was based on petitioner’s failure to establish that she was persecuted by

gangs in Guatemala, or that she was a member of a particular social group so as to

merit withholding of removal relief. See Ramos-Lopez v. Holder, 563 855 F.3d


jlf/Inventory                               2                                    08-73996
858-62 (9th Cir. 2009) (concluding that resistance to gang activity is not a

particular social group for the purpose of establishing nexus to a protected ground).

Finally, the BIA properly articulated its holding and reasoning, and its decision did

not violate petitioner’s due process rights. See Falcon Cariche v. Ashcroft, 350
F.3d 845, 850-51 (9th Cir. 2003).

         PETITION FOR REVIEW DENIED.




jlf/Inventory                             3                                    08-73996